
	
		I
		112th CONGRESS
		2d Session
		H. R. 5926
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Stivers
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize and request the President to award the Medal
		  of Honor posthumously to Major Dominic S. Gentile of the United States Army Air
		  Forces for acts of valor during World War II.
	
	
		1.Authorization and request for
			 award of Medal of Honor to Dominic S. Gentile for acts of valor during World
			 War II
			(a)FindingsCongress makes the following
			 findings:
				(1)Major Dominic S. Gentile of the United
			 States Army Air Forces destroyed at least 30 enemy aircraft during World War
			 II, making him one of the highest scoring fighter pilots in American history
			 and earning him the title of Ace of Aces.
				(2)Major Gentile was
			 the first American fighter pilot to surpass Captain Eddie Rickenbacker’s WWI
			 record of 26 enemy aircraft destroyed.
				(3)Major Gentile was
			 awarded several medals in recognition of his acts of valor during World War II,
			 including two Distinguished Service Crosses, seven Distinguished Flying
			 Crosses, the Silver Star, the Air Medal, and received similar honors from Great
			 Britain, Italy, Belgium, and Canada.
				(b)AuthorizationNotwithstanding the time limitations
			 specified in section 3744 of title 10, United States Code, or any other time
			 limitation with respect to the awarding of certain medals to persons who served
			 in the Armed Forces, the President is authorized and requested to award the
			 Medal of Honor posthumously under section 3741 of such title to former Major
			 Dominic S. Gentile of the United States Army Air Forces for the acts of valor
			 during World War II described in subsection (c).
			(c)Acts of valor
			 describedThe acts of valor
			 referred to in subsection (b) are the actions of then Major Dominic S. Gentile
			 who, as a pilot of a P–51 Mustang in the Army’s 336th Fighter Squadron, Fourth
			 Fighter Group, of the Eighth Air Force in Europe during World War II,
			 distinguished himself conspicuously by gallantry and intrepidity at the risk of
			 his life above and beyond the call of duty by destroying at least 30 enemy
			 aircraft during his service in the United State Army Air Forces.
			
